Sheriff of County of




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 7, 2015

                                    No. 04-14-00612-CV

                                  David Allan EDWARDS,
                                         Appellant

                                              v.

                         SHERIFF OF COUNTY OF ATASCOSA,
                                     Appellee

                From the 81st Judicial District Court, Atascosa County, Texas
                             Trial Court No. 12-02-0185-CVA
                         Honorable Thomas F. Lee, Judge Presiding

                                       ORDER
       On December 10, 2014, appellee filed a Motion to Transfer Record and Motion for
Extension of Time to File Brief. The motion is GRANTED.

       It is hereby ORDERED that the Clerk of this Court transfer copies of the clerk’s record
and supplemental clerk’s record filed in appellate cause number 04-13-00725-CV to this
appellate cause number.

       Appellee is ORDERED to file its brief no later than February 5, 2015.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court